IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF MARY D. FRANO           : No. 368 WAL 2016
                                         :
                                         :
PETITION OF: EAGLE                       : Petition for Allowance of Appeal from
ENVIRONMENTAL, L.P.                      : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.